             Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 1 of 20



      (Name)
                                                                                                           FILED
                                                                                                         SCRANTON
      (Institution Register No.)
      VN 1-re:t.7 ~-rA'f~s; 'f'(i.NllJ::NTIAr.:vcAN AAll                                                 SEP 3 0 2019
      '?dS'IOFt::::/c~ 130~          "31>0          .
      'vlAYl'/!A F?l,'f'A I ~c.f-CZ
      (Current Mailing Address)

                                              UNITED STATES DISTRICT COURT----- __-:
    -_-_-_---_-_---_-_-_---_-_ _ _-_F_O_R_-T_H_E_-_,__!M_,,--~~D--=--:D.i:fi;"PTS'"TF!I cT O1=: Pt=NNSVLVAN/A

      -~~o_\..\~N_C~b~L~~~.M-"--A~N=----·' Plaintiff                               CASE NO.       I: 1t/-C1l,. /~91
      (Full and Correct Name)                                                                           (To be supplied by the Clerk)



                               vs.

                                                                                       CIVIL RIGHTS COMPLAINT
                                                                               ~      PURSUANT TO 28 U.S.C. 1331
                                                   , Defendants                fliD~RAL TDRTCt.A1M AcT
      -----------
                                                                               .f'U~5lJANT-ro 2~U.s;-,C. 2(, 71./-



I                                                                A. JURISDICTION

          1)    -::lo\f\\I\   Co\ eb0-a 'f\                                     , is a resident of U. S.f.     C ~ n.,.1 an
I                     '                         (Plaintiff)                                      (State of residency prior to
                                                                                                 incarceration)

               who presently located at 'fti s-\-- O~t ce B.c>X ".:?00,Wat''lf\ar-L                           Pa l~./"12
                                                                                        (Mailing ddress or place of confinement.)



          2) Defendant           Un1~d S'+c;i.+-e-s a+ A!Nler-Jc.d                                             is a resident of
                                                (Name of first defendant)

               950 Pe.~r.:c"fv~vua Al)enUe.,_,NW, vJxk11\fnill10C 2tJ5g(J, and is employed as
                                      f         (City, State)

                                                   N/A.                                                           ,and may be
                                                (Posftion and title, if any)

               located at         '15l>      Pe.nnst/v01ri 1a Avenue;, NW                     .At the time the claim(s) alleged
                                      (Address for ser ice of process)                                                              /

               in this complaint arose, was this defendant acting under the color of state law? Y ei[} N cO

               If your answer is "Yes", briefly explain: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                                        1
     XE-2 (F)                             CIVIL RIGHTS COMPLAINT (28 U.S.C. § 1331)
      Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 2 of 20



    3) Defendant _ _ _ _ _ _N_/,-A_____________ is a resident of
                               (Name of first defendant)

       ------,-,-----N+{;..:....A.:..________________ , and is employed as
                              (City, stat~)

       _ _ _ _ _ _N---i{tl...O.A_ _----:-:-_ _ _ _ _ _ _ _ _ _ _ ,                       and may be located at
                              (Positfon and title, if any)

       ______N/J_A_____-_,---------------,--·- ~t the time the_~-- -,:
                                   7
                                        ~            (Add~~s_foL~ervice-of_process)
                 ---~----   ~--....--   --~   ---------
       claim (s) alleged in this complaint arose was this defendant acting under the color of state

       law? Yes      D           No      D . If your answer is "Yes", briefly explain:



       (Use the back of this page to furnish the above information for additional defendants.)

   4) Jurisdiction is invoked pursuant to 28 U.S.C. §1331(3). (If you wish to assert jurisdiction

       under different or additional statuses, you may list them below.)




                                                   B. NATUREOFTHECASE

   1) Briefly state the background of your case:

           Dn or- aba;..d Or.{o\.,er- [-·fD, 2011, I   Wris s---\-arJ11fl(iD'O±heJ-~f r~nje
       a+ u.~.r. C.;\h acin \At;H-cbtr,fl.\/. \,vben a 1YH11.;i±e.+ba± s:-+op .f.a k1tzJ 61 s-
       psychotrr. med1ca-f:rn1'l 'AlPJlte.d u\1-±0 me. .;ind s;-l-,;nr±e.d 6e2i1~ rrJB
        wi+b .;;i me.+a I l De t. ford bau+ 15'"rrn nu±es: \!Jh ii e.1- be- U111+ M+1 r,e)c.s:
       \AfOl,c; YlD whereJri b +i>lw1rl.QAe-±o±ba± a~s:au lf.:C receilted \o~s: of

       Vf$\Dn \hlf'l\'(t~b±eye. 1 s+a~ le..<;; .;J\fld s±1fubes OVI rtl'{ ht=>,rid cibd .;;J

       --frri Ned nDs-e .

                                                                                                             2
XE-2 (F)                                CIVIL RIGHTS COMPLAINT (28 U.S.C. §1331)
      Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 3 of 20



                                            C. CAUSE OF ACTION

   1) I allege that my claims arise under the following constitutional provisions or laws of the

       United States and that the following facts form the basis for my allegations: (If necessary

       you may attach up to two additional pages (8 1/2" x 11 ") to explain any allegation or to

       list additional supporting facts.)

       A) (1) Count!:     .Alc..j\ 1;:r-1Cr.ej f :ad ed-±o y'<'OV\d e~.:J s.;;ife. e.nv1ommenf-
           mV10\a±1on o.f Vi? O.S:c.3t.\OY.Z{20/:2)



           (2) Supporting Facts: (Include all facts you consider important, including names of

           persons involved, places and dates. Describe exactly how each defendant is involved.

           State the facts clearly in your own words without citing legal authority or argument.):

           Tue. &J£-fe>1\eA+o ~\··-o\J1c\e.;t ~;Jfe.       e.t!\JIO\rnme.b} 111   /~b-L,_f-/tie
           \11o(e.1nce    here ;;if V.s-.P. Cao;i;;,in(..ex-.-g(.Mu.rJero..f-:t:nm::;d·e.l11K::ine-)),
           Ct::x-c. ( ~~~\,\,,~ Offi ceJr)\ (i~)(-t:(Ad1A rd e-raf ~-ffr ced)., 0;.x-13-)1 CE'/.- f)
       B) (1) Count II:    A\~,:~{~1nce-j ~\"IS6ncff1GI ri\S: b.;id beeb nEj\'jBvrtl h
           -±cii\u~-\-o ~ra.\-ec±me+romt~e<ittdct lbV1of~+1on o-t

                           0

           (2) Supporting Facts: !be Ps,/cbolbj'( t>e~;.1r-\iooe,,ni   yieye\fd1d ::Jb\/Cbeck 14 ps
           oVl +he \l'l ma±e, a\5n 1n a M~rcb 100~ me.mo BOP off1 c1 a\s O' d.Wl 1t}d --\-hcrt
           -\-liie S'afe..-\-1.( :@tl)d <ecut1+'/ of <>i-df.f' cit~ mrnade could be-I rJ~f;;ird'f
           cex-F) 1 yd-!b&\rCsor) Vlet~erch·ci1°8~-tlne1rrol1 c1 t:.ts. ux-~)
       C) (1) Count III: _ _ _ _ _N
                                  _ _,____ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                   3
XE-2 (F)                   CIVIL RIGHTS COMPLAINT (28 U.S.C. §1331)
      Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 4 of 20




                                                                       - - - - - - - - -----
                                                                                               ______ _____ _
                                                                                                          .......




                    D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

   1) Have you begun other lawsuits in state or federal court dealing with the same facts

       involved in this action or otherwise relating to the conditions of your imprisonment?

       Yes   D     No   [£] .If your answer is "Yes", describe each lawsuit. (If there is more than
       one lawsuit, de.scribe the additional lawsuits on another piece of paper, using the same

       outline.)

           a) Parties to previous lawsuit:



               Defendants: _      N
                                 __:__:'-f-Z-'~---------------------




           b) Name of court and docket number --'--'1'-1-b,,_,A_ _ _ _ _ _ _ _ _ _ _ _ __



           c) Disposition (for example: Was the case dismissed? Was it appealed? Is it still

               pending?)          NIA
                                   I



           d) Issues raised       NIA
                                   I

           e) Approximate date of filing lawsuit      IYM
                                                        I

           f) Approximate date of disposition        N/A
                                                      7




                                                                                                      4
XE-2 (F)                    CIVIL RIGHTS COMPLAINT (28 U.S.C. §1331)
      Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 5 of 20



                                            E. ADMINISTRATIVE RELIEF

       1) Have you presented all grounds for reli7ised in this complaint by way ofBP-9,

            BP-10, and BP-11 grievances? Yes                dz::('No D·
       2) If your answer to (1) is "Yes", state the date of disposition, result and reasons given

            for the administrative decision             :fp·c-\- C,\CJ!tn Af~.:tl<T-NEF*-2019--a'30,t;/--(Fx.;.z)-- - _,__ -
                            -   - --   ----·-   -   -




       3) If your answer to (1) is "No", list each ground not fully presented through the

            administrative grievance process and explain why it was not                      N /A
                                                                                      ~~-,+-"--''--~~~~




       4) Describe all other procedures you have used (such as tort claim or Parole

            Commission administrative appeals procedures) to exhaust administrative remedies as

           to each issue raised.          10d Cla1tm         (-n~T-Nt=:f?.-201'1-0'-q(;.I ( ~X-A)),



                                                    F. REQUEST FOR RELIEF

       5) I believe that I am entitled to the following relief:

             /!AoV)e+::n-1, J.;;i!IY)tjr lV) 1be ~1r"o111a± of :Zvndl ion d6l l.;Jw:sf~1c F.::ito,
            s·u.±fermj c;lh~ Metrtlcil a~IA\sb                                   .


       Signature of Attorney (if any)                                           Signature of Petitioner




       (Attorney's full address and telephone number)




                                                                                                            5




                                                                                                                     I
XE-2 (F)                        CIVIL RIGHTS COMPLAINT (28 U.S.C. §1331)
                 Case 1:19-cv-01694-CCC-CA     Document
                                  VNITJ:.D 9-rAT~5       1 Filed 10/01/19 Page 6 of 20
                                                   t'l~IF<tc1cavr;?1
                                            MIDt'l-EDISTRtcr tJ'FPF£NN~YJ..VANIA




    ~tJ'HN CDLE.MAN1
                 P\=11~~\ft

     V·

VNlil!.'o SIAIE.S tlr AMli:t<fCA,
-                             Ve..fe.V1dc;ln+•
                _(   ___   ~---    ----     ---


                                          flA/NTlrr''C 1£X.Hf E?JT ,_,<ST

                                                                                                                                         fiX#

    l4rt C\;;:i1m T~T-Ne:~-zo1q-o',q~/ .. 1"> ............ -                         ..   .-..-.~ ..    0    ...       '"'"'~~~Cl> ..... A

     Ut\lfcd S-t;;i-i-e.~ v. Al le.lt\ Archie 1-lur(~ r- .. -~ .. .-&oo.-. .-.,. .. ~.? ..... o<>o B               0




     UY\1-fe..J S't;;.i+e.Sv. JOs-e Ml>V\+~I bah,. ...... ~"'~ o ........                 c.,.   "'o        ·~ ...     0   uq.,. ... "'""           c
     u611-le.d. $'-f- ;;i..{-e$."' \1. :fe.ss 1e   Co j'l -v 1- ., • - ., .... - .... "' ......        c.- ., ., ... "" ... .,. ... ., ..           D

      /\( ewsw;:i+ch (~              Us,P. C;;n1;l@hlJf..f1ce.rs:rh+e.rv1ew .. ··.:..., u - o                                     . . . . .3   ••   ~
      V1t>fence..on 11-ie f<i~e :r:V'I Sor Fdcd1t1es _ ~ ... _., .. .,. ~ ...... . - ~.,..., u•w F
                                                                                                                                                        \
      \1()f VS"A "fo.d.:;;i'{ At-+1c(e .. ~ ............ "'" ~- ~"' ... .,.., ~, ~ _ ..... "                               v - .. .., ....          ~,
r-.--.                                .                                     Case· 1:19-cv-01694-CCC-CA Document
                       -~,·:'"""': .,_..,-..,...-:---:---......,--:·:~·--7~~--:.-:
                                                                                                       IEXl-l!&tT-A1 Filed 10/01/19 Page 7 of 20
t.                                                  ., . . ·- -                   '~.::.;-




                                                                                                               U.S. Department of Justice

                                                                                                               Federal Bureau of Prisons

 j:                                                                                                            Northeast,f?.~gional              Office
 t·
     \                                                                                                         U.S. Custom House
     I
     I ..                                                                                                      ind & Chestnut Streets -   7th   Floor
     I                                                                                                         Philadelphia, PA. 19106
     i.
     ~'
     '
                                                                                                               September 20, 2019
                                                                                                                                                          _. .- r
     I                                                     ' - -- ' <
     I               . .-._                                                                      --
     I:_            __ ...           ·-.  --~.o;o~C·OI'ema~; •Reg. No" 21114-001
         i      ·         · ·                  USP :Canaan
                    . -. ,.                    P~. O :-~:B:ox 300
          i
          l;.                               · ·wa\Jma:t·t; PA 18472~




                                                        Dear Mr. Coleman:
                                                                                                         )
                                                    ·..        .·_
                                                       This will acknowledge receipt of your administrative claim for
                                             \:a}f; al:leged loss of personal property or personal injury suffered at
                                                       .us::P· -·
                                                     tanaan ;
                                                                  .~ ,   - . ::


                                              . .. . ...                    Und~r
                                                                       the _provisions of the applicable federal statutes, we have
                                             · ·· s{5c                   ~I#C>nths. "from·. the . date
                                                                                          of receipt to review, .consider,· and
                                                          ad'.jUdicate your claim~·

                                           ·,,. . .· ,,All _correspondence regarding this claim should be addressed to
                                             ·\:F~d;eial Bureau of Pris ohs, Northeast Regional Office, Room 7 01, U.S.
                                                 [~'$tom. House, 2nd & Chestnut Street, Philadelphia, Pennsylvania
                                                 19)..06. If the circumstances surrounding this claim change in any
                                                 fa'.~iihion; you should contact this office immediately. Also, should
                                               ·'.your address change, you should contact this office in writing
                                                 accordingly.

                                                                                                               ~re:y,

                                                                                                               Darrin Howard
                                                                                                               Regional Counsel
                                  ---._   '.•.'




                                .,.__ -




                                              'II         I;



                                                                                                                                                              .   _._,,-
                                                                                             (
       Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 8 of 20
                                                                 /EX/.l/&f-r-E


                      UNITED STATES OF AMERICA v. ALLEN ARCHIE HURLEY, Appellant
                       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                               543 Fed. Appx. 249; 2013 U.S. App. LEXIS 22207
                                                 No. 12-4148
                          October 29, 2013, Submitted Under Third Circuit LAR"34.1(a)
                                            October 31, 2013, Filed


 Notice:
  NOT PRECEDENTIAL OPINION UNDER THIRD CIRCUIT INTERNAL OP~RATING PROCEDURE
  RULE 5. 7. SUCH OPINIONS ARE NOTt REGARDED A.S PRECEDENTS-WHICH~BIND-THE-
. COURT.~LEASE-REFER TO-FcDERACJfOLES OF APPELLATE PROCEDURE RULE 32.1                                                                              ~
  GOVERNING THE CITATION TO UNPUBLISHED OPINIONS.
Editorial Information: Prior History

On Appeal from the United States District Court for the Middle District of Pennsylvania. (D.C. No.
11-cr-360). District Judge: Hon. Robert D. Mariani.
Counsel                        For UNITED STATES OF AMERICA, Plaintiff - Appellee: John C.
          Gurganus, Jr., Esq., Office of United States Attorney, Scranton, PA.
                                       ALLEN ARCHIE HURLEY, Defendant - Appellant, Pro se,
          Florence, CO.
                                       For ALLEN ARCHIE HURLEY, Defendant -AppellantRonald A.
          Krauss, Esq., Office of Federal Public Defender, Harrisburg, PA.
Judges: Before: FISHER, JORDAN and SLOVITER, Circuit Judges.




03CASES
<© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and tenns and conditions of the Matthew Bender Master Agreement.
              Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 9 of 20


             Allen A. Hurley appeals his convictions for voluntary manslaughter, under 18 U.S.C. § 1112, and
             knowing possession of a prohibited object in prison, under 18 U.S.C. § 1791 (a)(2), as well as the
             sentence imposed by the United States District Court for the Middle District of Pennsyl1,1ania. His
             attorney moves'to withdraw as counsel, pursuant to Anders v. California, 38_6 U.S. 738, 87 S. Ct. /
             1396, 18 L. Ed. 2d 493 (1967). Because there are no non-frivolous issues'for appeal, we will grant
             the motion to withdraw and will affirm Hurley's conviction and sentence.
             I. Background
             Hurley was charged in a two-count indictment for murdering a fellow inmate, in violation of 18 U.S.C.
             §§ 7(3) and 1111 (Count I), and for knowing possession of a prohibited object, in violation of 18
             U.S.C. § 1791 (a) (Count II). Hurley had been convicted of felonies on two iJrioc~ion~. ID 1_9_92, _
_ --- ~- --he-was-convicted-of-banl\robb-ersi·a·na-useofafireafm- auring-~I crime ofviolence, and was                                                     -~
            sentenced to 111 months' imprisonment. Not long after his release from serving that sentence, he
            was convicted of conspiracy to commit bank robbery, carryir;ig a firearm during a crime of violence,
            possession of a firearm by a convicted felon, possession and disposal of a stolen motor vehicle, and
            witness tampering. At the time of the crimes at issue here, Hurley was serving a 448-month prison
            term for that second set of felonies.
             The indictment in this case followed Hurley's killing of Joseph O'Kane, a fellow inmate at the_ United
             States Penitentiary ("USP") Canaan. Hurle led not uilt , and a four-da ·u trial was held. He
             testified that he and O'Kane scu fed inside his cell and he admitted to stabbin 543 Fed. A x.
             251 0 ane once, though he claimed it was in self-defense. Hurley said that he then blacked out
             and woke up in a pool of O'Kane's blood. The autopsy of O'Kane revealed 92 stab wounds, blunt
             force trauma, and penetrating trauma to the brain. In a letter to his uncle after the incident, Hurley
             wrote, "I am -1n an environment.where I was forced to kill somebod because he wouldn't leave me
             alone." App. at 613.) He a so relied on the testimon of other inmates who IJOrlra ed O'Kane and
             Hur ey s re a ions 1p as both friendly and contentious, and described O'Kane as a bully. The jury
             found Hurley not guUty of second-degree murder, but guilty of the lesser-induded offense of
             voluntary manslaughter. The jury also found Hurley guilty of knowing possession of a prohibited
             object in prison, namely, the "shank" with which Hurley killed O'Kane.




       03CASES                                                                  1

       © 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
       and tem1s and conditions of the Matthew Bender Master Agreement.
     Case 1:19-cv-01694-CCC-CA IEXHIBtT-c.
                               Document 1 Filed 10/01/19 Page 10 of 20



                    UNITED STATES OF AMERICA v. JOSE MONTALBAN, Appellant
         ,         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
         604 Fed. Appx. 100; 2015 U.S. App. LEXIS 4946; 96 Fed. R. Evid. Serv. (Callaghan) 1498
                                              No. 14-3153                 .-··
                    February 13, 2015, Submitted Under Third Circuit L.A.R. 34.1(a)
                                     March 26, 2015, Opinion Filed


Notice:
NOT PRECEDENTIAL OPINION UNDER THIRD CIRCUIT INT6RNAl-OPERATING PROCEDURE
RULE 5-.7:-SUCH'OPINIONS ARE NOT REGARDED AS PRECEDENTS WHICH BIND THE
COURT.PLEASE REFER TO FEDERAL RULES OF APPELLATE PROCEDURE RULE 32.1
GOVERNING THE CITATION TO UNPUBLISHED OPINIONS.
Editorial Information: Prior History

Appeal from the United States District Court for the Middle District of Pennsylvania. (D.C. Crim. No.
3: 13-cr-00001-001 ). District Judge: Malachy E. Mannion.
Counsel                        For United States of America, Plaintiff - Appellee: John C. Gurganus Jr.,
          Esq., Office of United States Attorney, Scranton, PA.
                                       For Jose Montalban, Defendant - Appellant: Gino Angelo
          Bartolai Jr., Esq., Wilkes-Barre, PA.
Judges: Before: CHAGARES, JORDAN, and VANASKIE, Circuit Judges.




03CASES                                                                  1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and tem1s and conditions of the Mallhew Bender Master Agreement.
     Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 11 of 20
                                   /f')(Ht Etr-c

      VANASKIE, Circ~it Judge.
      Appellant Jose Montalban was convicted and sentenced to 180 months' imprisonment for assaulting
      a,correctional officer with a plastic shank at the United States Penitentiary, Canaan ("U.S.P.
      Canaan"). On appeal, Montalban challenges two of the District Court's evldentiary rulings and its
      conclusion that the assault resulted in "serious bodily injury" for purposes· of calculating his
      sentencing offense level under U.S.S.G. § 2A2.2(b)(3). For the reasons discussed below, we will
      affirm the District Court's judgment of conviction and sentence.
      I.
       The cafeteria at U.S.P. Canaan is staffed by inmate workers-like Montalban-whose activiti~s.are ~ _
       monitored by__Q_QirectLQnaLofficers-designated "cook supervisors." After-dinner .was served on
     - Dec.ember 28, 2012.J Montalban attacked Cook Supervisor Andrew Wisniewski in an office adjoining
       the cafeteria. Montalban repeatedly struck Wisniewski in the face with a sharpened plastic sh~
       Witnessing the assault, Cook Supervisor Mark Brennan activated a body alarm worn by officers at
       U.S.P. Canaan and rushed to Wisniewski's aid. Additional officers responded and were eventually
       able to pin Montalban and put him in restraints. In the ensuin $earch, the office recovered the
     _s an_ from undernea1b.M..ontalban's body.
      Wisniewski, bleeding from his facial wounds, was sent to the prison's health services department for
      a medical assessment. Patricia Burgerhoff, a registered nurse, examined Wisniewski and cleaned
      his wounds before sending him to a local hospital for further treatment. At the hospital, Wisniewski
      received a total of nine stiches for three puncture wounds he sustained to the right side of his face
      during the attack.




03CASES                                                                  1

<92019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and tenns and conditions of the Matthew Bender Master Agreement.
                     Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 12 of 20
                                                £XHl.BJr-b

                                 UNITED STATES OF AMERICA v. JESSIE CON-UI, Defendant.
                        UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                                2017 U.S. Dist. LEXIS 84831
                                                     No·. 3:13-CR-123
                                                  June 2, 2017, Decided
                                                    June 2, 2017, Filed


                Editorial Information: Prior History
                United States v. Con-Ui, 2016 U.S. Dist. LEXIS 102555 (M.D. Pa., Aug. 4, 2016)
                                                                                                     - - - - - - --·- -
-- -- -   --   eounset- ~------ -------ForJessie-·con..:Ui~-Defendarlf:--DavTcfA.- Ruhnke, LEAD ATTORNEY,
                          Ruhnke & Barrrett, Montclaire, NJ; James A. Swetz, LEAD ATTORNEY, Stroudsburg, PA;
                          Mark F. Fleming, LEAD ATTORNEY, Law Office of Mark Fleming, Encinitas, CA.
                                                      For USA, Plaintiff: Amanda Haines, LEAD ATTORNEY, U.S.
                          Department of Justice, Washington, DC; Francis P. Sempa, LEAD ATTORNEY, U.S .
                        . Attorney's Office, Scranton, PA; Robert J. O'Hara, LEAD ATTORNEY, Office of the U.S.
                          Attorney, S,cranton, PA.
               Judges: A. Richard Caputo, United States District Judge.




               lyccases                                                          1

               © 2018 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
               restrictions and terms and conditions of the Matthew Bender Master Agreement
                     Case 1:19-cv-01694-CCC-CA Document     1 Filed 10/01/19 Page 13 of 20
                                                  ff"X/-1./8/T-JJ


                      1. Mr. <?on-ui's Statements during an Exchange with Officer Boynton
                     Shortly after 10:00 p.m. on February 25, 2013 at USP Canaan, correctional officer Jeremy Bennett
                     alsfovered Officer Williams on the floor of rison Unit C-1 (the "Unit'' , unconscious and bleeding
                     - ram wounds on his face, head and neck. T.R. 11-13, 31, 67 107 Doc. 1152). No inmates were in
                      sight; it appeared that aIT inmates had retreated to th-eir- cells, which-encirele the unit. (T.R. 13). The
                      doors to their cells, however, were unlocked. (T.R. 32-33, 89-90, 107, 123). Officer Bennett
                      immediately summoned other officers who quickly descended on the unit. (T.R. 13).
                     Upon entering the unit and learning of Officer Williams's condition, Lieutenant Brian Sudul yelled out:
                     "I'm going to kill one of you motherfuckers." (T.R. 34). All one hundred seventeen (117) inmates
                     housed in the Unit at the time remained in. t_tieir cells. (T.R.13, 132)_ Lt Sudul-then armed himself
-   ----- -- ------witnapepper·b-all gunand ordered officers to lock all cells. (T.R. 33-34, 35). Over the course of
                                                                                                                                                      -~
                     approximately ten minutes, all sixty-four (64) cell doors were individually locked without incident.
                     (T.R. 33-35, 68, 107-08; Doc. 998-4, at 2). After all of the inmates were secured, Lt. Sudul left the
                     Unit to assess Officer Williams's condition in the medical unit. (T.R. 37).
                                              (

                      As is standard procedure, the officers began conducting visual upper body searches of each inmate.
                      (T.R. 36). Shortly afterwards, following the discovery of blood on the stairs leading to Mr. Con-ui's
                      cell, Officer Ryan Boynton, along with other officers, approached Mr. Con-ui's cell. (T.R. 70, 92, 110,
                      124).
                     Officer Boynton performed a visual upper body check and noticed a cut on the palm of Mr. Con-ui's
                     hand. (T.R. 93). Officer Boynton said, "Did you do this?" Mr. Con-ui nodded his head in the
                     affirmative. (T.R. 93). Officer Boynton then said, "You did this? You killed him? Over what?" Mr.
                     Con-ui responded, "Yes, disrespect issue." (T.R. 93-94). Officer Boynton noticed that Mr. Con-ui was
                     holding a clear plastic knife. (T.R. 94). Officer Boynton ordered Mr. Con-ui to slide the knife under
                     the door, but Mr. Con-ui said, "No, I'll keep it." (T.R. 94). Officer Boynton ordered him again to slide
                     the knife under the door and Mr. Con-ui said, "No, you'll kill me." (T.R.. 94).




                 lyccases                                                         1

                © 2018 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
                restrictions and terms and conditions of the Matthew Bender Master Agreement
                     Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 14 of 20

                                                                             #"XH/Btr-e
TRULINCS 22072052 - KING, MICHAEL - Unit: CAA-D-A


FROM: Diviesti, Barbara
TO: 22072052
SUBJECT: news
DATE: 01/05/2019 10:06:07 PM

CANAAN TOWNSHIP, Pa. - After three weeks, there is still no deal to reopen the federal government, possibly leaving
corrections officers at federal prisons across the country, and here in our area, without paychecks .
                                                                                                   ----··-
                                                                                                   .               ---   .

Working_~onditions.inside-the-federal prison-m~arWaymart        can
                                                           be.difficult to endure. And for people who work inside, it's been
tougher than usual since the government shutdown began because they say there's a chance they will not be paid.

"Going io every day and every day at our jail there's inmate fights, staff assaults. It's a dangerous job to not get paid for," said~
Jeremy Dominick, corrections officer.                                                                   .                        -

''YJ.e don't work in a normal environment. We work somewhere thac each and every one of us here today has been assaulted,
been insulted, been threatened on a daily ba~~- And when you're told you have fo report to work and not knowing if you're ~
going to get paid the next pay day, it's frustrating," said Michael Moran, correc~ions officer.                  •

For these officers, the concern is well warranted. Several years ago, they lost one of their own, Eric Williams, in the line of duty
in Wayne County:

'Very stressful, it's very stressful for all our staff to worry about if they're gonna get paid. We work in one of the most violent
erisons in the country, and every day you walk in there could be your last, and you're not gonna get paid for it," said Joseph
Pellicano, corrections officer.

Corrections officers tell Newswatch 16 if this government shutdown lasts through this week, they won't be getting a paycheck.
That means household expenses will be haid to manage.

"They don't know
               . .
                   how their financial situation's gonna be. It's kind of not in their control," Pellicano said.
                                                                                        ~




"We have child care and food for our kids. That's important, so it's horrible," said Dominick.

These officers say those concerns were not the hardships they were expecting by taking this job.

"I kriow we all signed up for this, but we expected a paycheck, and we do expect a paycheck, and hopefully this all comes to an
end soon," Dominick added.
                           Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 15 of 20
    ··-:: ... : ..
                                                                               f::X 1-118   rr- F

                                              Violence on the Rise in BOP Facilities
                                                                           by Brandon Sample
                                                                                                                                                                                  ..
                    illings, assaults and other acts supremacist calendar."                                             "recognizes outstanding contribution..'·
                     K
                    of violence are becoming more              Leann LaRiva, a spokesperson for by a warden in the overall manage~en ·
         widespread in the federal Bureau. of USP Florence, said· prisoners are not sepa- Of staff. inmates, and. general popu}a"
         Prisons (BOP), as the prison populat10n rated by race on Hitler's birthday or any tion." The BOP did nof comment on wh
         increases.and staff-to-prisoner ratios de- other anniversary. "We don't discrimin'ate Revell was given the· ~ward following;
         cline. Fifteen prisoner-on-prisoner- BOP on race or ethnicity or segregate," she said. !llajor riot.
         homicides occurred in ·200& compared Not even, apparently, to prevent riots that                                    On August 10, 2008, just weeks aftei
         with 12 in 2007. Serious assaults on.staff result in prisoners heing shot to death.                            Revell was tecQgn_Md_foLher-excellenQc.-.----
         increased to 82 in 2008 from 72 in 2007,              Union officials _h_ave_Jong.. called for in-pr~nagement, USP FlorenQ
        following a rlecline in _Rrevious years.- ·       incr~ased staffing-·tci llelp prevent- su~h was again placed on lockdown due to i
              The BOP operates I 15 facilities that violent outbreaks - and, of coi.irse, to prisoner-on-prisoner homicide.                                                      ~
         house over 205,000 prisoners. Most of the boost their membership ranks.Jn April_                                    Violence at USP FloreAce has eve1 ~
         violence is relegated to U.S. Penitentiaries 2008, just weeks before- the riot occurred,· extended to the visiting. room. In No
         (USPs), wh.\ch typically hold high-security Phil Glover, a legislative coordinator vember 2008, days after visitation wai
      . offenders serving lengthy sentences.             with the AFGE, testified before Congress restarted at the institution, a pr,is<m~r at
              On April 20, 2008 ,. for example, a about nsmg levels of violence in the BOP. tacked two visitors. An. unidentified: BOP ·
· · ···"ma:jm- ~ f~rk~+-1.J.t tl117·l:JSP...:...1~· ·Glev-:-r bl:-a.'.-t!...,d the·vit•lenee·or.•·:.!~ldTu::h:,i: ··· ~guard.-claimc::d-:-itr-·p1"ii~:-:-,:::.., -:{:tp!~~··-:--·-,.
       · Florence, Colorado broke out in the staffing and resources.                                                   his wife and mothet-in-faw: "It was.'s9Ifu·
         recreation yard. The inci<;ient began after....      According to Glover, the BOP has type of paper, folded·ar rolledt~~llytight·
        white supremacist prisoners celebrating filled only 87 percent of staffing positions with a blade ip. the end of it;"/th.~·~giia.J:d;..
        Adolf Hitler's birthday began yelling compared to 95 percent during the 1990s. said. "He man.aged to c'ut.his'wife'fne<f· .
        racial epithets at black prisoners. The He stat'ed that staffing levels in federal and then tried·to cut1ip the'mot~e,1a.:1i_tW:: .:·.
        white supremacists were drinking hooch, a prisons may drop as low as 76 percent if bit." The visitors were taken to a'J:iq~pita,L .·
        form of homemade wine, and were armed budget.shortf!llls continue. Compounding and released.                                                      · . ;):{::';: ; .
        with rocks and improvised weapons. Ap- this staff shortage, BOP facilities are 36                                   The BOP is in tQ.e process.t>(§epktai,:; :.'.
        proximately 200 prisoners were ihvolV•!d percent over capacity systemwide.                                     ing outside r~cre~tiori yards at_'al/,;IJ~Ps: ;. ··
        in the meiee..                                        The BOP has recognized the potential into. smaller, rri.~re µi.al1ageabi.~,~~{~af,...
              To quell the riot, guards fired more for increased Violence due to staffing de- While the tithing of the c4aiige.m~X'!Jee~, •. ·
        than .200 M-16 rounds, 300 pepper balls 1ic1encies. In a March 2008 memo, prison related to tli~ FlpreriC;e riot, BO.(>:·9@c!_~( \'. ; ·
        and almost a dozen. tear gas canisters, plus Officials estilllated that a projected $28~ said it was pa,rt .ofa ,na.ti.ou wi~\~,,;~p;o~y_e:; :.>'; ·
        s~!ng grenades. 'f\710 prisoners, Brian Scott million budget shortfall could force the following. the· Jun~ io, 2008 mf(rae).:~,(:if:: .• ,                               ·< :
        Kubik and Phillip Lee Hooker, were shot cutting of guard positions to the point Jose Rivera:: a: gU?:{d ii.t us~:;M~~~tff~;'i,if/ ';'.;. ' . :
        to death by tower guards. Although the -·where safety and secunfy of staff and California                                                           · (;;;:;~:~:M:~.<;,-·-,.;-'··,
        BOP initially reported that five other pris- inmates could be in jeoparc_:!y."                                      River~ was .stalJ,bed at le_?.~{3,28/:tj6ies.:;/:;.,,,:
        oners had been hurt, it was later learned             Imriied1a~ely following the USP Flor- with an 8" ice P~Sk~like weapon; ilt'.:~~~·-:'.:;::"
        that 30 prisoner!:> a·nd one staff member ence riot, then-U.S. Senator Ken Salazar unarmed; had no. protectivy ·eq)rfP.m~i:l~~S {~ .
        were injured during the incident.                contacted Attorney General Michael and other prison eni:ployees_wereddl~te.a};s··: ·
             Frank Sims, a prisoner allegedly in- Mukasey and requested that additional · in coming to his resque d].ieJo ai')o,Sk,ed.;_'.{,· .
       valved in the riot, described the scene on guards be sent to the facility. Salazar has door. The two prisoners accused·~~~~fo~~t · .. ·
       the'yard as "Ii!' Baghdad." Ken Shatto, also called on the BOP to release reports bing Rivera to death, Jose.Cabtera'Sapl~Ui·?( '
       president. of _the American Federal of about the riot to the public.                                           and James Ninete Le6.n. Gueri:erd~~;wb.6.~ · .
       Government Employees Local 1302                       "The people of Colorado, especially are both serving life sentenc<;:S:.~re ~~hed7:·, ··
       (.AFG~). which· represents BOP workers those in the communities surrounding the uled to go to trial on murder charges ,mr .
       at the prison complex, remarked "It's the. USP, deserve the assurance that the·BOP September 2010. T:hey facerh~.i~~~t~~1f.:
       craziest thlhg in 15 years I've seen with, is taking the steps neet;ssary to improve penalty.·                                   .               · · . ).~'°'<,::,·;~ ;; :·
        the Bureau."                                   ·secutjty at the facility and prevent terrible                       USP Atwater was pfa.ceg '.Qn,:Jocf'.\
             Outsiders like Mark Potok of the incidents like this in the future," Salazar down for three months after Rive.i;a',~~3?.
       Southern Poverty Law Center, an orga- wrote to BOP Director Harley Lappin~ killed. Once the lockd,own W.a:s.~ft~~itlie< .
       nization that tracks· hate groups, were Despite Salazar's requests, the BOP re.. .. prison was plagued by num,e~.i;s:figll.ts/'
       surprised that white supremacistprisoners fu8ed to reieise details regarding the riot, ·-including a dozen stabbings:over,~i'qi:ie;'..:( ·
      .were allowed to congregate in the yard citing an ongoing investigation. The FBI week period - which resulted)n. a#,6tHef;
      that day. 'Tm not an expert in keeping is also conducting a review.                                             Iockdown. In November 20o8::tb.'ec,~qf-
   . prisons calm, but it certa.lrily does seem              Amazingly, just three months after replaced Atwater wardeg De!111.is,Saji~.::
      like dangerous business to allow groups of the riot, the warden of USP Florence, Sara who was transferred to a inedium.:se6uiity·
      white supremacist criminals to co_p.gregate Revell, received an Excellence in Prismi facility.                                                                   . .. ,,; .
      on Hitler's birthday," said Potok. "The Management award. According to Felcia                                        A subsequent BOP report foutid:thaJ
      truth is, it is an iconic day in the white. Ponce, a BOP spokesperson, the award weapons were commonly available·atUSP; ·

    August 2009                                                                       10                                                       Prison Legal Nt\,~s
                        Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 16 of 20
                                                  J:XJ-11~/T ...                 r
 -r •·. At"'3,t« and prisoners wm able to e<'             USP PoUOck  ;n'1,;;~ra ~the         leader Tfuee RiverS. Te>as; and tl>e
           drunk on homemade alcohol. The pns- in ptisoner.-on-prisoner homicides in nix, Arizona round out the toP:,.r~ii~ed ·.. ·
                                                                                                                                      FGI•in:Ph~~.      ·

           oners who killed Rivera were reportedly 2007. Two prisoners, Tyrone Johnson BOP facilities.for levels of violence.·· · · · ·
           drunk at the time. Between 2005 an9 2007 and Oerrick Sparks, were killed in April              Jason· Katz, serving a nine::-molith
           the·number- of prisoner-on-staff assaults .·2001 after beirig stabbed with homemade sentenc~ was.beaten to death aHhe Mee
           at Atwater had quadrupled from 13 to 57 w~apons. Three months later another two in March 2008 by fellow pi;isoner Jason
            per year. This inciuded assaults involving :prisoners were stabbed in the stomach. In . Tole~· io;·'wlio ·waS' indicted oi(secorld:.:
           prisoners spitting or throwing urine on November 2007, prisoners William Bull:- <;iegree murder charges. At FCI Three.
           guards, and attacking them wit,h fists or o~l<: and Donald· Till· were murdered by Ri:v.ers, a'prisi:mer.was·killed during a fight
           food trays. Half·ofthe reported assaults otherprisoriei-S. USP Pollock nmg.inthe in             March 2008: Apd·:a·brawl involvi~g
           took place in the facility's Special Hous- new year in January 2008 with the killing. three prisoners at FCl'J>hoenjx in J~nuary.
           ing Un,it.             .                       of prisoner Peter Ayalos Gutierrez, 55, 2008.resulted i!l~QQe,.:prisc:mer~sufferirrg- -
                The AFGE sfo~rply criticized the .. b~~Y ~ Ill.onth after~hf7was~transferroo ·stao::woiiiids to- the head.
       ·___»QP,_over-Rivera's.murder,-c:a:Uin:g:-far- fo the facility. He was stabbed to death           OtherBOPfacilitiesliaveexperienced
           the resignation of top BOP officials ~d '~th a shank.                                     their .own share of vi_olei\c~ On lanllfry
           dem~nding that prison guards be pro-               Other institutions with high levels of 25; 2009, _a '~Iarge-seaje fight" at Federal
           videcf. with stab-proof vests and Tasers, · violence include USP ·Beaumont, better Correction,al Coinpl~x:~:(FC::C) Coleman,
           pepper spray and other self~defensive known. as "Bloody· Beaumont.." In No- located .about ,56 ~~i~s .:µ.?rlhwest ·of
           equipment.               .                     vember 2007, prisoner Gabriel N. Rhone Orlando, Florida, left ~ight prisoners
                "We have lost all faith in the BOP was stabbed to death; a gilard received 13 hospital~d wit4st?-b 0 r gupshot wounds.
         · management,"· stared ""AFGE pYesident -.tmnctui'e wounds during the attack~ which. ·une of ffie priso.µ~fS was· shot, by giiards· .
           John Gage.. "It's incredible to us that the involved two other prisoner.s. · .            "to prevent possl61~ 1 fos's oflif~," ,stat~d ·
           Bureau is IQaking this a labor dispute; that       USP Lee is another honorable men- Rita Teel; .11-BOP~~P.PK~~oi.ll"aµ.             . .
           they refuse to give these basic, common- tion. On September 30, 2008, prisoner                Another in~jQl:'.~fight. brpke. otit at
           sense tools to our officers. We feel, in the Quentin Corniel died after sustainmg. the·facility'iii:Mii'.i:-¢n:~90.9 that'i,i1volved
           Rivera case, if these simple things.we are multiple stab wounds. He was less than a dozens ofpri~q#~ts;~d~lriftii4'.pp!;dJiers
           asking had been granted, -he would be · year away from his release date.                  with seriot1Siiijii,rie~]~l~v~ti\V6r.e'arrllffed .
       ·. alive l:o9ay."            ·                   ·     The Metropolitan Correctional to hosiJ.itals. 1FC¢\('.;<;ii~itia!(wiis:l)ia_c~d
               ·Violence in th~ BOP has not been .Center (MCC) in Chicago, Illinois; the on iockdoW.O~ ari<l>Bi~;Jtidd~ilFis µ.l:td~r
 \         confim;d to USP Florence and Atwater. Federal Correctional Institution (FCI) in investigati6,n. ~'lti\V~-ibusy daY,':tii sily the .
  II                                                           .                                       .      ,       :>.,,?~r·.<·'     '..·..
·.I

 I
 1.
 j
I
I
 ~




       · Pr~son Lega_l News :                                               11                                                  August 2009 ·
                               Case 1:19-cv-01694-CCC-CA 1£XH!BiT-F
                                                         Document 1 ,Filed 10/01/19 Page 17 of 20                                                                       '_,.
                                                                                                                                                                      '.';:',), :    -
   ~:                                                                                                                                                                ,, :·+.:. '~,
   !t   0
                                                                 . On June 4, 2009, U$P Big Sandy 00954-LJO,SMS.                                                          )'.,          ,.
             Violence in BOP Facilities {cont.)                 prisoner Mam,iel Cardosa, 28, was con-                       According to M~rk I P~a~odc,·the·. · ·
                           ·              ·            ·        victe~ of att~cking and stomping fellow attorney repre~enting Rivera'sfallliiy; ''Of/· ·
  J          least," said Jim Judge, director of Lake- prisoner Marvin Fontenette, leaving him ficer Rivera's death highll.gh.ts th~!complete,
  i          Sumter Emergency Medical Services.                 paralyzed and half-blind. While prison and utter breakdown of the'.prison's man.. ·
   \\              Two separate figh~s at the USP in officials" may not be able to prevent vio- agement in pro~ecting their empl9~ees. Thjs.
             Tucson, Arizona on May 28, 2009 sent lence at BOP facilities, that doesn't stop can!t be allowed to continue." · ·· ·
              three prisoners to the hospital with stab them from prosecuting violent offenders                              The same can be said aboµt the· in~
              wounds. Most recently, FCI Vict<?rville after the fact.                                                 ability of BOP officials to pro~ect prisoners
              was placed on lockciown on June 6, 2009                 Meanwhile, in June 2009, the mother · · from increasing levels of violence, which
             following an-attack by prisoners in which of slain prison guard Jose Rivera filed· a - also cannot be allowed to continue. f'
             four staff members suffered minor inju- lawsuit againstfoderal officials, including. ~~~.-=...~. =--·· -·- · ·~.-~-~
i-----ries,-and-on-June-l 1-a-prisorrerwannor-BOPTiirectoiHarley Lappin andformer Sources: Colorado Independent, Rocky
             by guards at USP Terre Haute during_a Atwater warden Dennis Smith. The suit Mountain News,. Denver.Post, Associated
             fight with another prisoner on a recreation alleges that BOP officials "willingly and . Press, Channel 13 KRDO, Corpus Christi
              yard. Bo.th prisoners were hospitalized.          knowingly participated in the creation Caller'-Times, Beaumont Enterprise," Ari
                    On June 18, 2009, the U.S. House of of dangerous conditions that resulted in zona RepubliC, ·Chitago Tribune, Bristo/
             Representatives passed an appropriations [Rivera's] death." See: Rivera v. Lappin, Herald Courier, www. (h.etowntalk. con\
              bill that includes $71 million for hiring U:S.D.C. (E.D. Cal.), Case No. 1:09-cv- KSWT, http:ltcorspecops.com
            .745 new BOP guards; the bill still must be
             a{ipri.J\ied"oy' tL.if$enaf€."Ifis'"hOped"U'iar· .... _.,. ""··~·- . .     -~···· -· ..·--··· .. '"'.  .. ··-; .. -··· '"·.-~ ;·-:""'.-"\ ~-·' ,· ....
             an increase in staffing levels will redu~ .                      Judge Soni.a Sotomayor Denied lVly..App·eal
             violence in federal prisons. The BOP .                                  d I· s     '16 Yi  t ... n .                                oi .... ,;; 'r' ; ' ...
             has .taken additional steps to confront                              an        pen     · ears                         ID .:r f~SQ.D;10r .
             increasin~ lev~1s or. vio~ence, including                                 a Crime I Didn't Cotlnllit:
             transfernng h1gh-secunty offenders to                                                                                   · · ·- · ··· · ·
             other facilities and prosecuting prisoners                                                by Jeffrey D.esko~i~

                                                                              M.
             involved in fights. ·               .
                   In October 2008; the BOP created a                       y name is Jeffrey Deskovic. evidence beyond;tµy,(drce"d.;.cc)'Mes¥i!>~
            ·new security level- dangerous prisoners at             ·     . At age 17, I was wrongfully In truth, the'"Dt.fA arichhe hafrsfourirl.
              USP Atwater will be sent to USP Lewis- convicted of murder and rape, a convic- on the v:icti~'s'bt;g}T':\Ve~e evid~Iihe.of .m}"


                                                                        ~=::~~=:?=·. :::=i~J'pt.:i~~~~~; .
           . burg in Pennsylvania, a lµgh-security
             prison. "What we.'ve seen is some very
             positive steps and progress. We are going
             to see a change in the entire federal peni- medical examiner. I was c~eared 16 years the-court's ciJcis16ri. rari~ couritefto :ih~-faw.r '~
             tentiary system," stated U.S. Rep. Dennis later - almost three years ago.- when and to thefacts;;'we:D:i"o"ved:tcl,th~:c6Uitu('.: ·:·.,
             Cardoza, after touring Atwater.
                   Rep. Cardoza introduced federal                      ~~ ~;!~~~~~z;e!:U~a\n;e~:i::~. ~~~e:1~~~.~g~i~;~u~~%~JWgI¢~~<;                                                  ._
             legislation in 20.08 that would have re- tor, who subsequently confessed to the I argued thatrily· conviction wi!;s~·a·iViolii:' ·.· . ,;
             quited the BOP to provide stab-r:esistant "Crime. Since mytelease, I have made it my tion of ·the us: Coilstitutidn.'':fh'.e,§~ai;.".~i'i
            vests to all federal prison guards, who life's mission to battle against wrongful was 1997~ The year b~f9fe;_,Congr~~~ili'~'.\ -~;
            would have to wear them while on .duty convictions and fight for legislation that passed Bill Clinton's ·A#ii~tt?rr<;.t~j;s~:'ani'.~'~.~-:
            (H.R. 6462). The bill, titled the "Jose would minimize the chances of what hap- Effective Death Penalty A:ct(offen';callel :::: :,:
            Rive.ra Correctional Officer Protection pened to me happening to someone else. AEDPA in legalese); wh,icn'ITi~n.d~,!t~!:rifi"a\:•·Li'J
            Act," failed to pass; however, the BOP has H is this fight that compels ~e to speak fromthen on, all state prisoners WP4I4,K1~:: .•.'
            been distributing vests to BOP staff who outaboutSupremeCourtnomineeSonia only one year to appeal to _a:foc:lS:t,affu.l.]i_:''. ;;
            request them.                                   ·. ~otpniayor.                                         ,.after ~eing denied an appeal by .tl),e,iiLs~~~·;: ·;; ;
                   Inregatd to.prosecutions, In October              Before I was exonerated, I sought highest court-.                                                 " .' ,, :':}' .\
             2008 two FCC Terre Haute pri.so"ikrs, out every legal avenue I could to win                                 . As a result, there was :so&i~'- c"Qnb :~:~
             Michael S. Vaught and Whitney H. Smith, my freedom. I defended niy ini:iocence · , sion in the federal courts· ri{giJ':diIJ,{tf . _•· ;
             were indicted on charges of assault with before the New York Appellate Divi- filing procedure; it was ri0Lclear)1()w,tl( ;
            intent to commit murder and assault sion, raising such proof as the fact that new law wo~d ~pply to ciµ;e:~,;,!!!f~MYJ.· ..• " .
            resulting in serioµs .bodily injury, resµlt- the· physical evicience found did not- the system·,. Different· jutjs,gfcfol'I1~::y.re1<.;
            ing from a May 27, 2008 razor attack on match me and arguing that the police answering the question in ciill'~fe]:it wa.-Y. < "
            another prisoner. In August 2008, FCC violated my rights by coercing a false my lawyer called the courtclefk~d,;1;t~k,t: :
            Coleman prisoners Gerardo Martinez a.11d confession from me at the age of -16. whether it was enough tli.at'rtiffi~titioriV:, · .
            Osbaldo Farias were charged with con- The court ruled against me 5 to 0, con- post-mal'.ked on the due o.a,te,ofi('f(!ia.dl· ,
            spiracy to commit murder in connection clu'ding that there was nothing wrong physically.befiledandinthebtiildjhgphtl: ·
         · with the October 2007 death of Orlando. with my interrogation and stating that due date. The court clerk told ~yat~9rn<,
            Yazzie, who was beaten and stabbed to there was "overwhelming evidence of that it was enough that it be postni"i,rkf.l'{
           death in a recreation cage:                         guilt," despite the fact that there was no That information turned. out tq .by" falr · ..

               August 2009                                                                     12                                                     Prison     Legal~k~w
                                                                                                                                                             J '
                                                                                                                                                    'I
                                                                                                                                                     I




Prison wardens reap tewards
     •                             .1'                      .                                                                          '




                                                                                                                                               . ,!"1-
                                                                                                                                                ,        j
Despite violenc<i, guard shortages,- $1.6M in bonuses paid
Kevin Johnson,.,                            to $23,800 per official. The largest sums   this year, collected an additional
USA TODAY                                   went to the agency's leadership team,       $34,500.in awards paid out during 2015
                                            including $20,399 to the.U.S. Bureau of     and 2016 for his work at Hazelton and at
   WASHINGTON - The federal 11>rison        Prisons' acting direct<'fr, Hugh Hurwitz,   a facility in Beckley, West Virginia. ·
system paid $1.6 million in bonu~es to      and the wardens of prisons who con-            .Bulger's murder drew a harsh spot-
its top executives and wardens ~uring       fronted what union officials described      light to conditions at the Hazelton pris-
the past two years despite chronic staff-   as dangerous sho:i:tages of guards.         on complex, where in addition to the vi-
                                   1
ing shortages and sharp critiques of           Joseph· Coakley, who· inanagec;l the     olence, authorities had long_ grappled
prison maha~ement leveted by ]con-          maximum security complex in Hazel-          with officer vacande's that persisted at
gress, according to records obtained by     ton, West Virginia, where notorio4s         federal prisons across the country.
USA TODAY.                         I.       gangster Whitey Bulger and two other            A shortage of prison officers forced    The prison complex in C.oleman, Fla., is
   The payments -.the latest in a ~eries    inmates were murdered last year, re-                                                    short about 200 staffers .. The warden
of annual awards - ranged from $5,400       ceived $20,399. Coakley, who retired        See PRISON, Page 4A                         got a bonus of more than $20,000. AP
                                                                                                                                                                               Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 18 of 20
                         Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 19 of 20


                                                                                          sur,ing a safe arid orderly running of
                                       Prison.                                            correctional facilities ·and use every .
                                                                                          means possible to ensure the safety of
                                      Continued from Page 1A                              staff, inmates and the public."
                                                                                                Deputy Attorney General Jeffrey
                                      wardens to tap secretaries, teachers, Roseninpicated in an interview with
                                      nurses, Kitchen workers and othernon- USA TODAY that Justice was review-
                                      security staffers to patrol cellblqcks, ing 'staffing across. the BOP. He said
                                      soiitary confinement Units and prison persdnriel levels did not jeopardize
                                      yards, often with little preparation for . safety. ·"Eyeryone who is trairied to
                                      their new roles> ,.·          ·      · · . · .· . . work a,t a·fed,eral prison learnsto•par- :
                                         Known as ~'augmentatio~;~ fhe.prac~ tieipate iri the security role," he said,                              I
                                      tice was condemned by-lawitiakers_afte ·                     ·      ·.· · ·                       ··      ~1--·
- - - - - - - - - - - - - - - c - , .ffie scopeof.its.use was~mitJ.ineg::;laS,t -G~ar.d'.shO.l'tagH-.~-..... •- -.---.· .. l --------------                   ----
                                      year by USA TODAY.              . .· • , ., . ·.
                                         Prison officialswouldnot,revealliow                    Atth'eHaZelton prison, staffing has 1                 ~
                                      they decide on the siZe of w~rd,eils~:bo~ been:·a ccmstarit concern among union
                                      nuses, citing_security concerns.                    officials~ particularly in the weeks be-
                                          "Bontises are giyen based upon work fore, gUiger's murder Oct. 30, 2018. In a
                                      performance," the'. bureau said in a writ- lettei:to federal lawmakers earlier that
                                      ten statement.                            .         fhonfu, ·Justin Tarovisky, executive
                                                                                         ,Vjc¢ :presid~rit of the prison workers
                                      'Grounds for serious conc'erri'"                    unfori} notecfthat Hazelton was short
                                                                                          40 officers and. exi>ressed frustration
                                          At :least two CC>Iigressio~al ·comin,~t­ withWaiden.Coakley's ·management.
                                      tees raised: questions. ab0ut.·th¢)vide':                ·Afterleaming th1;1.t Coakley collect..: . !
                                      spread·deploYmerit of dVilianstaffersto ed"thOtisands·iri bdhus money; Taro'-
                                      cover officer vacancies and other man- visky. said,.· 'T wish I could say I was
                                      agement issues ··in the federal prison surpl:l.sed; These wardens are using
                                      system. The Bureau of Prisons is the na- augmentation (covering guard· posi-
                                      tion's. 'largest correctional system, re:. tion.s with .civilian staffers) to ayoid .
                                      sponsibie formanagtng121fadiliti~s that paYi11g:·9vertiii;ie_. tg. officer's; @cI they-·..:/
                                      house 1801000 inmates. .                  · ·       ar~' p,eing r~wardeg'.J~Hjt.Jt' s s.ad!' , ; '; ·• .
                                         -Last·yeai;SenateHomeland Security'· _ ·.G9i1kieyded~rred'to comment· ·.· . · J
                                      and. Government· Affairs Chrurman(Ron .·."'i>ti~ort offida.ls.andthe:Justice:oe::';"_:.
                                      Johnson; R-Wis., cataloged an!:lgations pari!i>.~h~~·~'irispJctor ··gener'iif:·1lia'~ej.\
                                                               a
                                      by whl.stleblowers hi letter to :HurWitz, beeil·:te~eWing tli.et. conditions, at',H'.ii~ ·. J
                                      incfodirig. 'sexual harassment 'com-
                                    ) plaints :against bureau officials, prison        d~f f~~~A~~t!t~~rf;e~f:~i:~rr~;J
                                                                                                 0
                                      securitY' breaches, assaults on. gtiards ~ris~~::.~:~~p~at~           fi:imm0·               i_r;iy~sti$~~-/1
                                      atid;petslstent staffing shortages: ..              tioil.')iiftot Btilg~r's:.''killing . a,l!fo: 'c9ri-: '' \
                                          ~'Tfi:~se allegatiOns' are grounds for          Wi#~~::·:; .,i · : '·:·.;;::r~.·.,: . .. .,.:'. }:'::f •.
                                      serious'.concetri,'1 Johflson wri:>te: ·             .·. Af.t.er.. ~Coak1~y·s··;t.etirerilent; Taj'c>c' _
                                          Senate cortimittee: ·investigators, in visky 's1;1.id; ; corid.\tfons ·'have· steaqily :
                                      addition to revi~wiiig the.auegations of i.¢p,rqved'under:.tfie pi'.isml's ne~wa.r.: ;·'
                                      mismanagement, q~¢stioned the bonus den, ):\ria.Q.:AJifotj~Jli.· Qriiorr,offic1@'s. .·'. -·
                                      awards . ·"Please explain how BOP de- silid;J;Urmgiif'ori pace to. Wipe:otit'.tile:···. ·.

                                                                                       ~~~i~~~i~;_!~.·~.~~\llf-~.-.--~~~ ------
                                      cides fo promote, reward or give bonus- .
                                      es' to staff; including those- involved in
                                      sexlial' abuse allegations," a committee
                                      investigator wrote to one bureau staffer gen~rated fresJ:.i.·outrage.,                         ·~"· • f' .
                                      last 'year. The investigato.r's ·questions, • . '.'This· 'is compl~tely qisfo:~a,i.telii@,·~:.. ;
                                      re'viewed by USA TODAY,·did not specif- sruci' Joe. R.6)as,· union· chief aPtii~ bu~ . I
                                      ically identify offi'cials accused of sexual . reau' s largest prison i;:omplex in Cole- \
                                      abus·eL:                    ·           ·           man;. Florida, wher~ he said a staffing · \                     \    -
                                          Adtj.ressing it~ use·9f civilian staffers report' show¢d that the complex wa$
                                      to cover· guard _posts, the bureau· said, down .about 200 people from·tts au.:.
                                      "Staffing decisions are based oh the thorized I,370 staffers.
                                      needs of the facility, and augmentation                   The warden at Coleman, Roy
                                      is one tool to ensure critical correctional Cheatham; is listed as having received•                                       ,-
                                      officer posts are covered on a daily ba- a $20,399 bonus during the most re-
                                      sis. All wardens are responsible for en- cent distribution in 2017-2018.
Case 1:19-cv-01694-CCC-CA Document 1 Filed 10/01/19 Page 20 of 20




                                                          ·~---
